Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance

The claims 1-25 are allowed in the current application. For the record to be clear examiner interpreted the word “binary” in the independent claim limitation as inference binary as disclosed in Paragraph [0025] of the specification of the current application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “ Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN MIRZA whose telephone number is (571)272-3885. The examiner can normally be reached on business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443